 
Exhibit 10al-1
 
 
ROGERS CORPORATION
2005 EQUITY COMPENSATION PLAN
 
NON-QUALIFIED STOCK OPTION AGREEMENT
(For Officers and Employees)
 
 
Pursuant to the Rogers Corporation 2005 Equity Compensation Plan (the "Plan"),
Rogers Corporation (the "Company") hereby grants to   (the "Optionee"), a
non-qualified stock option (the "Stock Option") to purchase a maximum of shares
of capital stock of the Company (the "Capital Stock") at the price of $ per
share, subject to the terms of this Agreement.  The Stock Option is granted as
of   (the "Grant Date").
 
1.
Timing of Exercise.  This Stock Option shall be immediately exercisable in full
as of the Grant Date.  This Stock Option shall remain exercisable until it
expires on the tenth anniversary of the Grant Date, unless the Stock Option is
sooner terminated as provided herein.

 
2.
Sale of Issued Shares.  In the event the Optionee exercises the Stock Option
prior to the fourth anniversary of the Grant Date, except as provided in Section
5 below, the shares of Capital Stock acquired upon such exercise (the “Issued
Shares”) may not be sold, assigned, transferred (including any transfer to the
Company in payment of the option price or withholding taxes of any stock
option), pledged, given away or in any other manner disposed of or encumbered,
by the Optionee until the earliest to occur of: (a) the termination of the
Optionee’s employment with the Company and its Subsidiaries by reason of
Retirement (as defined in the Plan); (b) the termination of the Optionee’s
employment with the Company and its Subsidiaries by reason of death; (c) the
termination of the Optionee’s employment with the Company and its Subsidiaries
by reason of Disability (as defined in the Plan); (d) the involuntary
termination of the Optionee’s employment with the Company and its Subsidiaries
by the Company and/or its Subsidiaries for any reason; (e) a Sale Event
Determination Date (as defined in Section 7 below); and (f) the fourth
anniversary of the Grant Date (the earliest of such dates or events, the
“Restriction Termination Date”). In order to effectuate the foregoing, upon the
exercise of the Stock Option prior to the Restriction Termination Date and until
the Restriction Termination Date, the Issued Shares shall, at the discretion of
the Company, either be retained by the Company and/or shall bear a legend
describing the restrictions on the sale of the Issued Shares as described herin.



3.
Termination of Stock Option. If the Optionee’s employment by the Company and its
Subsidiaries terminates for any reason, other than death, Disability, or
Retirement (as defined in the Plan and described below), the Stock Option may
thereafter be exercised for a period of three months from the date of
termination of employment or the tenth anniversary of the Grant Date, if
earlier.




 
a.
Termination by Reason of Death. If the Optionee’s employment by the Company and
its Subsidiaries terminates by reason of death, the Stock Option may


 
 
 

--------------------------------------------------------------------------------

 
 

    thereafter be exercised by the Optionee’s beneficiary for a period of five
years from the date of death or until the tenth anniversary of the Grant Date,
if earlier.

 
b.
Termination by Reason of Disability or Retirement. If the Optionee’s employment
by the Company and its Subsidiaries terminates by reason of Disability (as
defined in the Plan), the Stock Option may thereafter be exercised for a period
of five years from the date of such termination of employment or until the tenth
anniversary of the Grant Date, if earlier. If the Optionee’s employment by the
Company and its Subsidiaries terminates by reason of Retirement (as defined in
the Plan), the Stock Option may thereafter be exercised for a period of five
years from the date of such termination of employment or until the tenth
anniversary of the Grant Date, if earlier.



4.
Manner of Exercise. This Stock Option may be exercised in whole or in part by
giving written or electronic notice of exercise to the Company or the Company’s
designee designated to accept such notices specifying the number of shares to be
purchased. Payment of the purchase price may be made by one or more of the
following methods:

 

 
a.
In cash, by check, or by other instrument acceptable to the Company;

 
b.
In Capital Stock (either actually or by attestation) valued at its Fair Market
Value (as defined in the Plan) as of the date of exercise; or

  c.  By a combination of (a) and (b)

 
The Optionee may also deliver to the Company or the Company’s designee a
properly executed exercise notice together with irrevocable instructions to a
broker to promptly deliver to the Company cash, a check or other instrument
acceptable to the Company to pay the purchase price; provided that the Optionee
and the broker shall comply with such procedures and enter into such agreements
of indemnity and other agreements as the Company shall prescribe as a condition
of such payment. Payment instructions will be received subject to collection.


Ownership of shares of Capital Stock to be purchased pursuant to the exercise of
the Stock Option will be contingent upon receipt by the Company of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Plan, this Agreement and applicable provisions of law. In the
event the Optionee chooses to pay the purchase price by previously owned shares
of Capital Stock through the attestation method, only the net amount of shares
shall be issue.


5.
Stock Option Transferable in Limited Circumstances. This Stock Option, and,
prior to the Restriction Termination Date, the Issued Shares, may be transferred
to a family member, trust or charitable organization to the extent permitted by
applicable law; provided that the transferee agrees in writing with the Company
to be bound by the terms of this Agreement and the Plan. Except as permitted in
the preceding sentence, the Stock Option, and, prior to the Restriction
Termination Date, the Issued Shares, are not transferable otherwise than by will
or by the laws of descent and distribution, and this Stock Option shall be
exercisable during the Optionee’s lifetime only by the Optionee.



6.
Stock Option Shares. The shares to be issued under the Plan are shares of the
Capital Stock of the Company as constituted as of the date of this Agreement,
subject to adjustment as provided in Section 3(b) of the Plan.



 
 

--------------------------------------------------------------------------------

 
 
7.
Sale Event. Upon a determination by the Company that an event has occurred that
will or is likely to result in a Sale Event (as defined in the Plan), the
restrictions on the sale of the Issued Shares described in Section 2 above shall
cease immediately (or as of the date which is 180 days preceding such Sale
Event, if later than such determination) (such date, the “Sale Event
Determination Date”). The occurrence of a Sale Event shall cause this Stock
Option to terminate, to the extent not then exercised, unless any surviving
entity agrees to assume this Stock Option.



8.
Rights as a Shareholder. The Optionee shall have the rights of a shareholder
only as to shares of Capital Stock acquired upon exercise of the Stock Option
and not as to any shares of Capital Stock covered by unexercised Stock Options.
Except as otherwise expressly provided in the Plan, no adjustment shall be made
for dividends or other rights for which the record date is prior to the date
such shares are acquired.



9.
Tax Withholding. The Optionee hereby agrees that the exercise of this Stock
Option or any installment thereof will not be effective, and no shares will
become transferable to the Optionee makes appropriate arrangements with the
Company for such income and employment tax withholding as may be required of the
Company under applicable United States federal, state or local law on account of
such exercise. The Optionee may satisfy the obligations(s), in whole or in part,
by electing (i) to make a payment to the Company in cash, by check or by other
instrument acceptable to the Company, (ii) subject to the general or specific
approval of the Compensation and Organization Committee of the Board of
Directors of the Company (the “Committee”), to deliver to the Company a number
of already-owned shares of Capital Stock having a value not greater than the
amount required to be withheld (such number may be rounded up to the next whole
share), or (iii) by any combination of (i) and (ii) and/or the procedures
described in the following sentence. The Committee may also permit, in its sole
discretion and in accordance with such procedures as it deems appropriate, the
Optionee to have the Company withhold a number of shares which would otherwise
be issued pursuant to this Stock Option having a value not greater than the
amount required to be withheld (such number may be rounded up to the next whole
share). The value of shares to be withheld or delivered (if permitted by the
Committee) shall be based on the Fair Market Value of a share of Capital Stock
as of the date the amount of tax to be withheld is to be determined.



10.
Tax Status. The Stock Option is not intended to qualify as an incentive stock
option under Section 422 of the Internal Revenue Code of 1086, as amended.



11.
The Plan. The Stock Option is subject in all respects to the terms, conditions,
limitations and definitions contained in the Plan. In the event of any
discrepancy or inconsistency between this Agreement and the Plan, the terms and
conditions of the Plan shall control. Capitalized terms in this Agreement shall
have the meaning specified in the Plan, unless a different meaning is specified
herein.



12.
No Obligation to Exercise Stock Option. The grant and acceptance of the Stock
Option imposes no obligation on the Optionee to exercise it.



13.
No Obligation to Continue Employment. Neither the Company nor any Subsidiary is
obligated by or as a result of the Plan or this Agreement to continue the
Optionee in employment.



 
 

--------------------------------------------------------------------------------

 
 
14.
Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Optionee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.



15.
Purchase Only for Investment. To insure the Company’s compliance with the
Securities Act of 1933, as amended, the Optionee aggress for himself or herself,
the Optionee’s legal representatives and estate, or other persons who acquire
the right to exercise the Stock Option upon his or her death, that shares will
be purchased in the exercise of the Stock Option for investment purposes only
and not with a view to their distribution, as that term is use in the Securities
Act of 1933, as amended, unless in the opinion of counsel to the Company such
distribution is in compliance with or exempt form the registration and
prospectus requirements of the Act.



16.
Governing Law. This Agreement and the Stock Option shall be governed by the laws
of the Commonwealth of Massachusetts, United States of America.



17.
Beneficiary Designation. The Optionee hereby designates the following person(s)
as the Optionee’s beneficiary(ies) to whom shall be transferred any rights under
the Stock Option which survive the Optionee’s death. If the Optionee names more
than one primary beneficiary and one or more of such primary beneficiaries die,
the deceased primary beneficiary’s interest will be apportioned among any
surviving primary beneficiaries before any contingent receives any amount,
unless the Optionee indicates otherwise in a signed and dated additional page.
The same rule shall apply within the category of contingent beneficiaries.
Unless the Optionee has specified otherwise herein, any rights which survive the
Optionee’s death will be divided equally among the Optionee’s primary
beneficiaries or contingent beneficiaries, as the case may be.



PRIMARY BENEFICIARY(IES)
             
Name
 
 %
 
Address
           
(a)
         
(b)
         
(c)
                                 
CONTINGENT BENEFICIARY(IES)
             
Name
 
 %
 
Address
           
(a)
         
(b)
         
(c)
                     



 
 

--------------------------------------------------------------------------------

 
 
In the absence of an effective beneficiary designation, the Optionee
acknowledges that any rights under the Stock Option which survive the Optionee’s
death shall be rights of his or her estate.


By: Rogers Corporation
 
 